Citation Nr: 1512196	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a May 2013 hearing held before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and for ulcerative colitis were been raised by the Veteran at his May 2013 videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further evidentiary development, and to ensure that an accurate and updated disability picture is considered.  

Firs, the Board notes that adjudication of a TDIU claim is dependent upon consideration of the impact of service connected disabilities on the ability to secure and follow substantially gainful employment.  Above, the Board has referred outstanding claims for increased rating for colitis and PTSD to the AOJ for adjudication.  Any decision on TDIU is inextricably intertwined with those open and pending claims, and so adjudication of TDIU entitlement at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Second, at the May 2013 hearing the Veteran indicated that there were some outstanding private and VA treatment records which may be pertinent to the Veteran's TDIU claim.  He referenced Vet Center records in Williamsport specifically, but also noted private treatment with his primary care physician and a gastroenterologist.  Appropriate steps must be taken on remand to sure these outstanding records.  

Third, as the Veteran has indicated a worsening of his service-connected disabilities since his last comprehensive examinations, and so updated evidence is required.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Finally, the Board notes that the Veteran is currently rated a combined 50 percent for his service-connected disabilities, and hence does not meet the threshold eligibility requirements for entitlement to TDIU under 38 C.F.R. § 4.16(a).  Therefore, unless increased evaluations are awarded on remand, consideration must be given to entitlement under 38 C.F.R. § 4.16(b), which requires referral to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his primary care physician, his gastroenterologist, and the Williamsport Vet Center.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete, updated treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA PTSD review examination.  The examiner must describe in detail all current manifestations of service-connected PTSD, as well as the functional impacts of such.  

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

3.  Schedule the Veteran for an appropriate VA gastrointestinal examination.  The examiner must describe in detail all current manifestations of service-connected ulcerative colitis, as well as the functional impacts of such.  

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  After completion of the above, take necessary steps to adjudicate the referred claims for increased evaluation of the service-connected disabilities.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include referral to the Director, Compensation and Pension Service, should the thresholds of 38 C.F.R. § 4.16(a) not be met.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



